Citation Nr: 1210591	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  09-29 445	)	DATE
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for a lung disability.

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a right hand disability.

5.  Entitlement to an initial rating higher than 10 percent for posttraumatic stress disorder.
REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESSES AT HEARING ON APPEAL

The Veteran and L. B. 
ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1966 to October 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in June 2008 and in December 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2009, the Veteran alleged clear and unmistakable error in the denial of the claims of service connection for hearing loss and for tinnitus.  Under 38 C.F.R. § 3.105(a), a claim of clear and unmistakable error in a rating decision applies only to a prior rating decision that is final and binding.  Under 38 C.F.R. § 3.160(c), the claims for service connection for hearing loss and tinnitus are pending claims, that is, claims not finally adjudicated; so the claims are not subject to a revision of grounds of alleged clear and unmistakable error. 

In a rating decision in February 2011, the RO granted service connection for residuals of cyst.

In July 2011, the Veteran appeared at hearing before the undersigned.  A transcript of the hearing is in the Veteran's file.

The claims of service connection for bilateral hearing loss, tinnitus, and a right hand disability are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  








FINDINGS OF FACT

1.  In correspondence in November 2010, prior to promulgation of a decision by the Board, the Veteran withdrew from the appeal the claim of service connection for a lung disability.

2.  Throughout the appeal period, posttraumatic stress disorder has been productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks under the General Rating Formula for Mental Disorders, including the symptoms associated with the diagnosis of posttraumatic stress disorder under the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, (DSM-IV) of the American Psychiatric Association, which is referred to in 38 C.F.R. § 4.130 (rating mental disorders), but not covered in the rating criteria.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal on the claim for service connection for a lung disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for an initial rating of 30 percent, but no higher, for posttraumatic stress disorder have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case the RO provided pre-adjudication VCAA notice by letter, dated in October 2008, on the underlying claim of service connection for posttraumatic stress disorder. Where, as here, the claim have been granted and the initial rating has been assigned, the claim have been more than substantiated; it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose of the notice has been fulfilled.  





Furthermore, once a claim has been substantiated, the filing of a notice of disagreement with the RO's decision as to the rating the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Dingess, at 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  In this case, the RO obtained the service records and VA records.  The Veteran was afforded VA examinations in November 2008 and in December 2010.

The Board finds the examinations are adequate, because the Veteran's psychiatric symptoms were described in sufficient detail, so that the Board's evaluation of the disability is a fully informed one. Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to comply with the duty to assist is warranted.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Lung Disability 

In a rating decision in December 2008, the RO denied service connection for a lung disability, which the Veteran appealed.  

In correspondence in November 2010, prior to promulgation of a Board decision, the Veteran withdrew from the appeal the claim of service connection for a lung disability. 


A substantive appeal may be withdrawn, in writing, at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  

As the Veteran withdrew the claim, the Board does not have appellate jurisdiction of the claim of service connection for a lung disability, and the appeal of the claim is dismissed.  38 U.S.C.A. § 7105. 

Rating for Posttraumatic Stress Disorder

Rating Principles 

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Posttraumatic stress disorder is rated under the General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130, Diagnostic Code 9411.



Under the General Rating Formula for Mental Disorders, the criteria for a 30 percent rating are occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Accordingly, the evidence considered in determining the level of impairment from posttraumatic stress disorder under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the diagnosis of posttraumatic stress disorder in Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, (DSM- IV), of the American Psychiatric Association.



The Global Assessment of Functioning is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994). 

A GAF score from 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score in the range of 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.

Facts 

In September 2008, the Veteran filed the claim of service connection for posttraumatic stress disorder.

On VA examination in November 2008, the Veteran complained of intrusive thoughts and nightmares of Vietnam.  He also complained of irritability, outbursts of anger, and interpersonal conflicts at work and at home.  The Veteran described his mood as generally down.  He stated that he owned his own business and that he had learned to bite his tongue when in contact with the public so that he would not lose his temper.  He stated that he was in is fourth marriage and that his relationship with his current wife was very good.  

The VA examiner described the Veteran as well groomed with good hygiene, cooperative, and courteous.  The Veteran's thoughts were clear, logical, goal directed, and coherent, and thought content was relevant and appropriate.  The Veteran was oriented.  His affect was fairly broad, but there was noticeable anxiety when discussing the events in Vietnam.  


The Veteran denied any suicidal or homicidal ideation.  Insight and judgment were generally intact, but psychological insight was "partial."  Specific posttraumatic stress disorder symptoms included intrusive recollections, nightmares of Vietnam, emotional numbness, a sense of a foreshortened future, and irritability.  The diagnosis was posttraumatic stress disorder, mild to moderate, secondary to military combat trauma.  According to the VA examiner, the Veteran exhibited mild to moderate impairment in his occupational and social functioning.  The VA examiner stated that the Veteran had a history of moderate social impairment, mostly in the form of irritability resulting in marital breakups.  The GAF score was 61.

In a rating decision dated in December 2008, the RO granted service connection for posttraumatic stress disorder and assigned a 10 percent rating, which the Veteran appealed.

On VA examination in December 2010, the VA examiner noted that the Veteran had undergone an increase in depressive and anxiety symptoms during recovery from cancer surgery in March 2010, including an increase in nightmares and intrusive thoughts related to Vietnam. 

The Veteran stated that he still owned his own business, but he had been less involved in the physical work over the last t few years, due primarily to his physical health.  He stated that working with customers was difficult, because of his impatience and irritability.  He further stated that his attitude was worse on days following nightmares and that he had two to three nightmares a week.  He also complained of intrusive memories during waking hours, which interfered with his business productivity and family relationships.  He stated that he rarely participated in social activities and he avoided, but sometimes he went out to eat with four close friends.  He added that he also enjoyed watching television and going fishing.






On mental status examination, there was no impairment of thought processes or communication.  The Veteran's eye contact and behavior during the examination were appropriate.  The Veteran was cooperative and he was oriented.  Memory was appropriate for his age.  His speech was within normal limits.  The Veteran denied delusions, hallucinations, obsessive or ritualistic behavior, and suicidal or homicidal ideation.  Specific posttraumatic stress disorder symptoms included recurrent intrusive thoughts and recurrent distressing dreams of Vietnam, avoidance of triggers associated with Vietnam, diminished interest or participation in activities, feelings of detachment and estrangement from others, restricted range of affect, a sense of a foreshortened future, sleep disturbance, irritability, outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  According to the VA examiner, the Veteran's posttraumatic stress disorder symptoms interfered to a mild to moderate degree with his functioning at work and to a moderate degree with his family.  The VA examiner added that the Veteran's posttraumatic stress disorder symptoms require continuous medication. The GAF score was 61.

Analysis

The record shows that the Veteran has symptomatology that is associated with the criteria under the General Rating Formula for Mental Disorders, Diagnostic Code 9411, and symptoms associated with the diagnosis of posttraumatic stress disorder under DSM-IV, which is referred to in 38 C.F.R. Part 4, § 4.130 (rating mental disorders), but not covered in the rating criteria.  All of the Veteran's symptoms are considered in the analysis.

Neither the number of symptoms, nor the type of symptoms, nor the GAF score is dispositive in determining whether the criteria for the next higher rating have been met.  It is the overall effect of the symptoms that determines the rating. 





Under the General Rating Formula for Mental Disorders and the symptoms associated with the diagnosis of posttraumatic stress disorder under DSM-IV, such as flashbacks, nightmares, intrusive thoughts, there has been evidence, throughout the appeal period, of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as depressed mood, anxiety, and sleep impairment, which are the criteria for a 30 percent rating. 

VA examiners agree that the Veteran has had problems, throughout the appeal period, with irritability, anger control, sleep disturbances, and feelings of detachment and estrangement from others, which interferes with his occupational and social functioning.  Both examiners also categorized the Veteran's posttraumatic stress disorder symptoms as mild to moderate, and assigned a GAF of 61.  

When interpreted in light of the whole recorded history and reconciling the various reports into a consistent picture, the Board finds that, while generally functioning satisfactorily, the evidence portrays a consistent pattern of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as depressed mood, anxiety, suspiciousness, irritability, and chronic sleep impairment.  Accordingly, and as provided by 38 C.F.R. § 4.7, the Board finds that the disability picture more nearly approximates the criteria for a rating of 30 percent.  

The evidence does not, however, portray a consistent pattern of occupational and social impairment with reduced reliability and productivity.  There is no evidence of panic attacks or memory loss.  Moreover, the Veteran has been married throughout the appeal period and he has social ties with friends.   





The Veteran is still active in running his own business.  On the basis of all the evidence, the criteria for the next higher rating, 50 percent, have not been met at any time during the appeal period.  Fenderson, 12 Vet. App. 119.

Neither the record nor the Veteran has raised a claim for a total disability rating for compensation based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a request for a total disability evaluation on the basis of individual unemployability, whether expressly raised by the veteran or reasonably raised by the record, is not a separate claim for benefits).  

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for such a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is therefore adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008) aff'd Thun v. Shinseki, 2009 WL 2096205 (Fed. Cir. July 17, 2009).






Here, the rating criteria reasonably describe the Veteran's symptoms and provide for a higher rating for additional or more severe symptoms, which have been shown and are duly accounted for.  Therefore the disability picture is encompassed by the Rating Schedule.  Consequently, referral for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not required.


ORDER

The appeal of the claim of service connection for a lung disability is dismissed.

An initial rating of 30 percent, but no higher, for posttraumatic stress disorder is granted, subject to the law and regulations, governing the award of monetary benefits.


REMAND

On the claim of service connection for a bilateral hearing loss disability and for tinnitus, the Veteran was medically discharged from service for a pre-existing bilateral hearing loss disability.  

After service, in July 2011, a private audiologist referred to the fact that the Veteran received his first hearing aids in 1987.  As there is no evidence of impaired hearing after service before 2009, the identified records should be requested under the duty to assist.

On the claim of service connection for a right hand disability, the Veteran testified that his right hand symptoms began soon after the in-service surgical removal of a cyst on his right arm.  




Since the residuals of a cyst is service connected, the evidence of record is insufficient to decide the applicable theories of service connection  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf private records of treatment for hearing loss before 2009, including the records, pertaining to his fitting for hearing aids in 1987. 

2.  Ensure VCAA compliance on the theory of secondary service connection for the claim of service connection for a right hand disability 

3.  Afford the Veteran a VA examination to determine:

a).  Whether the Veteran has identifiable pathology of a right hand disability, and, if so, 

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that any current right hand disability is caused by or aggravated by the service-connected residuals of removal of a cyst from the right arm in the area of the axilla, which was identified as a pyogenic abscess by biopsy?






If the current right hand disability is not caused by the  service-connected disability, the VA examiner is asked to consider that the term "aggravation" means a permanent increase in severity; that is, an irreversible worsening of the right hand disability beyond its natural clinical course due to service-connected disability, as contrasted to temporary or intermittent flare-ups of symptoms.

If, however, after a review of the record, an opinion on causation or aggravation is not possible without resort to speculation, the VA examiner is asked to clarify whether an opinion on causation or aggravation cannot be rendered because there are several potential etiologies for any current disability when the service-connected disability of the right arm is not more likely than any other to cause or to aggravate any current disability of the right hand and that an opinion on causation or on aggravation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file must be made available to the VA examiner for review.

4.  After the above development is completed, adjudicate the claims of service connection for a bilateral hearing loss disability and for tinnitus, and the claim of service connection for disability of the right hand, including secondary service connection.  







If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


